Case 2:17-ap-01309-BR              Doc 105 Filed 10/29/18 Entered 10/29/18 15:09:51                Desc
                                    Main Document    Page 1 of 12


   Leslie A. Cohen, Esq. (SBN: 93698)
 1        leslie@lesliecohenlaw.com
   J’aime K. Williams, Esq. (SBN 261148)
 2        jaime@lesliecohenlaw.com
   LESLIE COHEN LAW, PC
 3 506 Santa Monica Blvd., Suite 200
   Santa Monica, CA 90401
 4 Telephone: (310) 394-5900
   Facsimile:     (310) 394-9280
 5

 6 Attorneys for Debtor

 7

 8                                  UNITED STATES BANKRUPTCY COURT

 9                                    CENTRAL DISTRICT OF CALIFORNIA

10                                             LOS ANGELES DIVISION

11
     In re                                                        )   Case No.: 2:17-bk-12392-BR
12            MARK ELIAS CRONE.                                   )
                                                                  )   Chapter 7
13            Debtor                                              )
     ------------------------------------------------------------ )
14                                                                )   Adversary No.: 2:17-ap-01309-BR
     CKR GLOBAL ADVISORS, INC.,                                   )
15                                                                )   DEBTOR’S OPPOSITION TO
              Plaintiff,                                              PLAINTIFF CKR LAW’S EMERGENCY
                                                                  )
16   vs.                                                          )   MOTION FOR PROTECTIVE ORDER
                                                                  )   OR FOR ORDER QUASHING
17   MARK ELIAS CRONE,                                            )   SUBPOENAS, OR IN THE
              Defendant.                                          )   ALTERNATIVE, FOR ORDER STAYING
18                                                                )   COMPLIANCE WITH THE
                                                                  )   SUBPOENAS UNTIL RESOLUTION OF
19                                                                    DISCOVERY DISPUTE AND NOTICE
                                                                      OF UNAVAILABILITY OF COUNSEL
20                                                                    ON NOVEMBER 2, 2018;
                                                                      DECLARATION OF LESLIE COHEN
21
                                                                      Date: November 2, 2018
22                                                                    Time: 10:00 a.m.
                                                                      Place: Courtroom 1668
23

24

25

26

27

28
                                                                 1
Case 2:17-ap-01309-BR      Doc 105 Filed 10/29/18 Entered 10/29/18 15:09:51         Desc
                            Main Document    Page 2 of 12


 1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

 2         Mark Elias Crone (“Debtor”) the Debtor and Defendant in the above-captioned

 3 adversary case, hereby opposes (“Opposition”) the Emergency Motion for Protective

 4 Order or For order Quashing Subpoenas, or, in the Alternative, For Order Staying

 5 Compliance with Subpoenas Until Resolution of Discovery Dispute (“Motion”) [Docket No.

 6 103] filed by CKR Law, LLP (“Plaintiff” or “CKR Global”) as follows:

 7         Through its Motion, CKR Global seeks an order, on an emergency basis, quashing

 8 the subpoena issued by the Debtor on October 3, 2018 to EisnerAmper (the

 9 “EisnerAmper Subpoena”). However, there is no need for an emergency hearing

10 regarding this subpoena because the EisnerAmper Subpoena has not been served.

11 Additionally, Debtor’s counsel is unavailable to attend a hearing on November 2.

12                                         DISCUSSION

13         After issuing a notice of subpoena on October 3, 2018, Debtor’s counsel recently

14 learned that the EisnerAmper Supboena was never served by local counsel in NY where

15 EisnerAmper is located. As such, there is no subpoena to quash, and no basis for the

16 emergency motion. Plaintiff’s counsel has been notified that the EisnerAmper Subpoena

17 was never served. See correspondence attached as Exhibit A to the Declaration of

18 Leslie Cohen (“Cohen Decl.”).
19         Second, Debtor’s counsel is unavailable on the scheduled hearing date of 11/2/18.

20 Since EisnerAmper has not yet been served, Debtor respectfully requests that the hearing

21 date be vacated, or alternatively continued to a date on or after 11/6/18.

22         Based on the foregoing, the Debtor respectfully requests that the Court enter an

23 order 1) vacating the hearing and denying the Motion as to the EisnerAmper Subpoena

24 since the subpoena was not served, without prejudice to renewing the motion if the

25 EisnerAmper Subpoena is served in the future, or in the alternative, 2) requiring that the

26 motion be heard on regular notice or on a date at least after Debtor’s counsel’s return on

27

28
                                                 2
Case 2:17-ap-01309-BR      Doc 105 Filed 10/29/18 Entered 10/29/18 15:09:51     Desc
                            Main Document    Page 3 of 12


 1 November 6, 2018, and 3) for such further relief as the Court deems proper. Debtor

 2 reserves all rights to respond to the merits of the Motion.

 3 Respectfully submitted,

 4 Dated: October 29, 2018                           Leslie Cohen Law, PC

 5
                                                     /s/ Leslie A. Cohen
 6                                                   Leslie A. Cohen
                                                     Counsel for Debtor
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 3
Case 2:17-ap-01309-BR      Doc 105 Filed 10/29/18 Entered 10/29/18 15:09:51          Desc
                            Main Document    Page 4 of 12


 1                             DECLARATION OF LESLIE COHEN

 2

 3         I, Leslie Cohen, hereby declare as follows:

 4       1.       I am over 18 years of age. I am an attorney and owner of Leslie Cohen Law

 5 PC (“LCL”), bankruptcy counsel for Mark Crone, the Debtor (the “Debtor”) in the above-

 6 captioned bankruptcy case and adversary proceeding. Unless otherwise stated, I have

 7 personal knowledge or information of the facts set forth herein and, if called as a witness,

 8 could and would testify competently thereto.

 9       2.    I make this declaration in support of the foregoing Opposition (“Opposition”).

10 Where capitalized terms herein are undefined, they shall have the same meaning as in

11 the Motion.

12       3.    After issuing a notice of subpoena on October 3,2018, LCL recently learned

13 that the EisnerAmper Subpoena was never served by local counsel in NY where

14 EIsnerAmper is located. Plaintiff’s counsel has been notified that the EisnerAmper

15 Subpoena was never served. A true and correct copy of this correspondence is attached

16 hereto as Exhibit A.

17       4.    I have been attempting to reach Plaintiff’s counsel to meet and confer

18 regarding these matters and am hopeful that they will be available for a call today or soon
19 this week. I have emailed Mr. Friedman and Mr. Sobkowiak explaining that the

20 EisnerAmper subpoena was not served. See Exhibit A. Additionally, I have left multiple

21 voicemails and text messages on their office phone and Mr. Friedman’s cell phone. I also

22 left my name and number with their receptionist with a request for a call back. See Exhibit

23 A. As of the filing of this Declaration, we have been unable to speak with Plaintiff’s

24 counsel.

25       5.    This afternoon we received a notice setting a hearing on the Emergency

26 Motion for November 2. I will be out of the office that day, traveling to New York for the

27 NYC marathon which is on November 4. Accordingly, I respectfully request that the Court

28
                                                  4
Case 2:17-ap-01309-BR      Doc 105 Filed 10/29/18 Entered 10/29/18 15:09:51         Desc
                            Main Document    Page 5 of 12


 1 either vacate the hearing, or set a hearing on regular notice, or at a minimum on or after

 2 November 6 when I am back in Los Angeles.

 3         I declare under penalty of perjury under the laws of the United States of America

 4 that the foregoing is true and correct.

 5 Executed on this 29th day of October, 2018 at Santa Monica, CA.

 6

 7                                                   /s/ Leslie Cohen
                                                          Leslie Cohen
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 5
Case 2:17-ap-01309-BR   Doc 105 Filed 10/29/18 Entered 10/29/18 15:09:51   Desc
                         Main Document    Page 6 of 12




                               EXHIBIT A
          Case 2:17-ap-01309-BR         Doc 105 Filed 10/29/18 Entered 10/29/18 15:09:51                    Desc
                                         Main Document    Page 7 of 12

J'aime Williams

From:                Leslie Cohen
Sent:                Monday, October 29, 2018 2:11 PM
To:                  J. Bennett Friedman; Michael Sobkowiak
Cc:                  J'aime Williams
Subject:             RE: FW: 2:17-ap-01310-BR Emergency motion


Hi Jay,

I just left you a second voicemail as well as a message with your receptionist. Hopefully, one of the 3 attempts to reach
you by phone will register on your end! Alternatively, please email me with a call time that works for you.

Per the email at the bottom of this chain, the Citibank subpoena was served, and we gave them an extension until
November 26 to respond. I’m available to meet and confer by phone today or tomorrow, and if we are unable to work it
out, your motion can be filed on regular notice.

Thanks much and I look forward to hearing from you.

Best,



  Leslie A. Cohen




   Leslie Cohen Law PC
   506 Santa Monica Bl., Suite 200
   Santa Monica, CA 90401

   phone 310‐394‐5900
   fax 310‐394‐9280
   cell 310‐922‐8104

   www.lesliecohenlaw.com




                                                            1
          Case 2:17-ap-01309-BR        Doc 105 Filed 10/29/18 Entered 10/29/18 15:09:51                  Desc
                                        Main Document    Page 8 of 12
From: J. Bennett Friedman <jfriedman@flg‐law.com>
Sent: Monday, October 29, 2018 2:04 PM
To: Leslie Cohen <leslie@lesliecohenlaw.com>; Michael Sobkowiak <msobkowiak@flg‐law.com>
Cc: J'aime Williams <jaime@lesliecohenlaw.com>
Subject: RE: FW: 2:17‐ap‐01310‐BR Emergency motion

Leslie,

No message from you in the office or on my cell phone.

I will need to confirm the EisnerAmper subpoena. What about the Citibank subpoena?

 J. Bennett Friedman, Esq.

 FRIEDMAN LAW GROUP, P.C.
 1900 Avenue of the Stars, 11th Floor, Los Angeles, CA 90067
  p: 310‐552‐8210 | f: 310‐733‐5442 |              c: 310‐251‐6336
 jfriedman@flg‐law.com | www.flg‐law.com
 _____________________________________________

From: Leslie Cohen [mailto:leslie@lesliecohenlaw.com]
Sent: Monday, October 29, 2018 1:45 PM
To: Michael Sobkowiak <msobkowiak@flg‐law.com>
Cc: J'aime Williams <jaime@lesliecohenlaw.com>; J. Bennett Friedman <jfriedman@flg‐law.com>
Subject: RE: FW: 2:17‐ap‐01310‐BR Emergency motion

Hi Jay,

I just left you a voicemail message.

FYI, we have learned that the Eisner subpoenas were not served. Accordingly, your motion is unnecessary at this
time. Please withdraw your motion to quash without prejudice to renewing it if/when they are served at a later date.

Thank you,



  Leslie A. Cohen




   Leslie Cohen Law PC
   506 Santa Monica Bl., Suite 200
   Santa Monica, CA 90401

   phone 310‐394‐5900
   fax 310‐394‐9280
   cell 310‐922‐8104

                                                           2
          Case 2:17-ap-01309-BR       Doc 105 Filed 10/29/18 Entered 10/29/18 15:09:51                  Desc
                                       Main Document    Page 9 of 12
   www.lesliecohenlaw.com




From: Michael Sobkowiak <msobkowiak@flg‐law.com>
Sent: Monday, October 29, 2018 1:08 PM
To: Leslie Cohen <leslie@lesliecohenlaw.com>
Cc: J'aime Williams <jaime@lesliecohenlaw.com>; J. Bennett Friedman <jfriedman@flg‐law.com>
Subject: Re: FW: 2:17‐ap‐01310‐BR Emergency motion

Leslie:

I am out of the office this week. You should speak with J Friedman regarding the emergency motions. I have copied him
on this email.

Very truly yours,

Michael Sobkowiak, Esq.
Friedman Law Group, P.C.
1900 Avenue of the Stars
11th Floor
Los Angeles, CA 90067
(310) 552‐8210
(310) 733‐5442 (fax)

On Oct 29, 2018 9:13 AM, Leslie Cohen <leslie@lesliecohenlaw.com> wrote:
Hi Michael,

FYI, we got a call from Citibank and gave them an extension to respond to the subpoena to November 26. Let’s get on a
call this afternoon to discuss your emergency motion. What time is good for you?

Thanks much,



  Leslie A. Cohen




   Leslie Cohen Law PC
   506 Santa Monica Bl., Suite 200
   Santa Monica, CA 90401
                                                          3
       Case 2:17-ap-01309-BR            Doc 105 Filed 10/29/18 Entered 10/29/18 15:09:51                      Desc
                                         Main Document    Page 10 of 12
  phone 310‐394‐5900
  fax 310‐394‐9280
  cell 310‐922‐8104

  www.lesliecohenlaw.com




From: cmecfhelpdesk@cacb.uscourts.gov <cmecfhelpdesk@cacb.uscourts.gov>
Sent: Monday, October 29, 2018 11:40 AM
To: Courtmail@cacb.uscourts.gov
Subject: 2:17‐ap‐01310‐BR Emergency motion


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30‐page limit do not apply.

                                                  U.S. Bankruptcy Court

                                               Central District of California

Notice of Electronic Filing

The following transaction was received from Michael D Sobkowiak entered on 10/29/2018 at 11:40 AM PDT and filed on
10/29/2018
Case Name:          CKR Law, LLP v. Crone
Case Number:        2:17‐ap‐01310‐BR
Document Number: 148

Docket Text:
Emergency motion for Protective Order or for Order Quashing Subpoenas, or, in the Alternative, for Order Staying
Compliance with Subpoenas Until Resolution of Discovery Dispute, with Proof of Service Filed by Plaintiff CKR Law, LLP
(Attachments: # (1) Exhibits # (2) Proof of Service) (Sobkowiak, Michael)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:Mtn CKRLaw for Protective Order 181026 Final Signed.pdf
Electronic document Stamp:
                                                             4
       Case 2:17-ap-01309-BR          Doc 105 Filed 10/29/18 Entered 10/29/18 15:09:51        Desc
                                       Main Document    Page 11 of 12
[STAMP bkecfStamp_ID=1106918562 [Date=10/29/2018] [FileNumber=92870691
‐0] [2a928a7dd165de6d4738017ed851d7ada1c061962364401069fc7097930135aa9
39f7b658a8e860ebdb8c1e5f8ad0cb1f93fb0e800d2324625e4fcc7c1c7162a]]
Document description: Exhibits
Original filename:C:\fakepath\Exhibits CKRLaw to Mtn for Protective Order 181029 Final.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1106918562 [Date=10/29/2018] [FileNumber=92870691
‐1] [081528cc5ba3b24def8e2e6cb4ce1fcf140c781b69bb3feb16412375fcf3caf1a
2dcefd7f2b8eac6d553c372f6043e506d0982de688479bb086a89cc2f2cd7f1]]
Document description: Proof of Service
Original filename:C:\fakepath\POS re Mtn for Protective Order 181029.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1106918562 [Date=10/29/2018] [FileNumber=92870691
‐2] [b7942a48af6d463d18be21513e36296cab5838c93436ee2057cb1e3b4613a35aa
43d08ec2425c3d0b8b4ab760b997b5a02f23f951fd1129dc3407217a1df5ec9]]

2:17‐ap‐01310‐BR Notice will be electronically mailed to:

Leslie A Cohen on behalf of Defendant Mark Elias Crone
leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;allie@lesliecohenlaw.com

Howard M Ehrenberg (TR)
ehrenbergtrustee@sulmeyerlaw.com, ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com

J. Bennett Friedman on behalf of Plaintiff CKR Law, LLP
jfriedman@flg‐law.com, msobkowiak@flg‐law.com;jmartinez@flg‐law.com

David M Goodrich on behalf of Trustee Howard M Ehrenberg (TR)
dgoodrich@wgllp.com, vrosales@wgllp.com;kadele@wgllp.com

Michael D Sobkowiak on behalf of Plaintiff CKR Law, LLP
msobkowiak@flg‐law.com, jmartinez@flg‐law.com;jfriedman@flg‐law.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

2:17‐ap‐01310‐BR Notice will not be electronically mailed to:

V. James DeSimone Law on behalf of Attorney Theresa Mains
V.James DeSimone Law
13160 Mindanao Way STe 280
Marino Del Rey, CA 90292




                                                            5
        Case 2:17-ap-01309-BR                     Doc 105 Filed 10/29/18 Entered 10/29/18 15:09:51                                      Desc
                                                   Main Document    Page 12 of 12

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                      506 Santa Monica Blvd., Suite 200, Santa Monica, CA 90401

A true and correct copy of the foregoing document entitled (specify): CKR LAW’S EMERGENCY MOTION FOR
PROTECTIVE ORDER OR FOR ORDER QUASHING SUBPOENAS, OR IN THE ALTERNATIVE, FOR ORDER
STAYING COMPLIANCE WITH THE SUBPOENAS UNTIL RESOLUTION OF DISCOVERY DISPUTE; DECLARATION
OF LESLIE COHEN will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
___10/29/18__, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Stephen F Biegenzahn efile@sfblaw.com
Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;allie@lesliecohenlaw.com
Howard M Ehrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com,
ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
J. Bennett Friedman jfriedman@flg-law.com, msobkowiak@flg-law.com;jmartinez@flg-law.com
Michael D Sobkowiak msobkowiak@flg-law.com, jmartinez@flg-law.com;jfriedman@flg-law.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                       Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _10/29/18 , I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.


                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 10/29/18, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Hon. Barry Russell
U.S. Bankruptcy Court                                 J. Bennett Friedman, Esq.
255 E. Temple St.                                     Michael Sobkowiak, Esq.                                United States Trustee
Los Angeles, CA 90012                                 FRIEDMAN LAW GROUP, P.C.                               915 Wilshire Blvd, Suite 1850
                                                      1900 Avenue of the Stars, 11th Fl.                     Los Angeles, CA 90017
                                                      Los Angeles, California 90067

                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 10/29/18                         Allie Kiekhofer                                               /s/ Allie Kiekhofer
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                      F 9013-3.1.PROOF.SERVICE
